Citation Nr: 1421461	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to December 1985, from January 1997 to October 1997, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in San Juan.  A transcript of that proceeding is associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Merits

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with obstructive sleep apnea.  See October 2009 VA Examination Report.  The remaining question is whether obstructive sleep apnea was incurred in service.

Service treatment records associated with the Veteran's claims file lack any reports of any symptomatology associated with sleep apnea.  The Veteran has explained that he did not report any problems during service because he did not feel that he was experiencing a medical problem.  See October 2009 VA Examination Report.  In light of the other evidence of record, especially several lay statements detailing sleep problems during service, the Board finds the Veteran's statements as to why he did not report those problems during service credible.

Indeed, a statement from J.O. noted that the Veteran snored so much that J.O. requested a shift change, so that J.O. and the Veteran would be on different schedules. This would allow J.O. to rest while the Veteran was away.  J.O. also explained that he worried for the Veteran because the Veteran would stop breathing at various times while sleeping.  N.V. noted the same, and also explained that the Veteran would wake up in the middle of the night, trying to catch his breath.  W.G. also reported that J.O. constantly complained about the Veteran's snoring and inability to breathe while sleeping.  Likewise, W.G. stated that J.O. talked about having his shift changed so that J.O. could sleep at times when the Veteran was not sleeping.  

The Veteran testified that upon returning from Iraq, his wife told him that he was snoring while sleeping.  See Hearing Transcript at pg. 4-5.The Veteran also testified that he was told by others during service that he would snore and gasp for air.  See id.  The accounts of his wife and his fellow service members prompted the Veteran to be tested for sleep problems.  See id. The Veteran testified that he experienced no sleep problems prior to deploying to Iraq.  See id.  There is no evidence rebutting that assertion.  Moreover, given the consistency with which the Veteran and the other lay individuals have explained the Veteran's relevant symptomatology, the Board finds all of the lay statements credible and affords those statements much probative weight.

The Veteran was afforded a VA examination in April 2008.  There, the examiner stated that the Veteran's sleep apnea occurred during the Veteran's period of active service.

The Veteran was afforded another VA examination in October 2009.  There, the examiner offered a negative opinion as to any link between the Veteran's sleep apnea and his service-connected hypertension.  Nonetheless, the examiner went on to state that "[d]uring active service in Iraq, the Veteran experienced the initial symptoms of sleep apnea, that were loud snoring and repeated arousals with a sort of gasping during sleep time."  The examiner also commented that "[o]n a clinical basis, and as per history, the first symptoms of this condition started during active service in Iraq." 

There is nothing counter to that evidence supporting the proposition that the Veteran's sleep apnea began during his active service.  Given the competent and credible accounts that the Veteran began experiencing the symptoms of sleep apnea during active service, along with the two VA examiners' opinions that sleep apnea began in service, the Board concludes that sleep apnea was incurred in service.  As such, entitlement to service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


